DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 6, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over REA et al., US 20070164802 A1 in view of Desai et al., US 20220065901 A1.
Figs. 2 and 15 of REA et al. disclose circuits comprising:  an equalizer circuit (206) configured to amplify a signal component in a particular frequency band of an input signal on a signal path; a sampler circuit (208) configured to convert a first signal outputted from the equalizer circuit to a digital signal; a detector circuit (210) configured to output a second signal based on a frequency of appearance of two values included in the digital signal; and a compensator circuit (210, 212, 218) configured to compensate for a shift of a DC voltage level on the signal path after the coupling capacitor based on the second signal outputted from the detector circuit.
Although REA does not show the coupling capacitor in Fig. 2, he has the teaching of a coupling capacitor in Fig. 15 and also Desai et al. has the teaching of using coupling capacitors in Fig. 2.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Desai et al. or of REA (Fig. 15) in the circuit of REA (Fig. 2) in order to have a practical use for the circuit.

4.	Claims 1- 4, 6, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, US 20100142606 A1 in view of Shoji et al., US 20020172112 A1.
5.	Figs. 14 and 22 of Kato disclose circuits comprising:  an equalizer circuit (11) configured to amplify a signal component in a particular frequency band of an input signal on a signal path; a detector circuit (14, 104) configured to output a second signal based on a frequency of appearance of two values included in the digital signal; and a compensator circuit (15, 105A) configured to compensate for a shift of a DC voltage level on the signal path based on the second signal outputted from the detector circuit.
6.	Although Kato does not have the coupling capacitor nor does he have a sampler circuit, Shoji et al. has the teaching of using coupling capacitor C1 as well as ADC 7 as a sampler circuit in Fig. 1.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Shoji et al. in the circuit of Kato in order to have an optimum working condition for the circuit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 4, 6, 11, 12, and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Shoji et al., US 20020172112 A1.
5.	Figs. 1 and 2 of Shoji et al. disclose circuits comprising:  an equalizer circuit (4) configured to amplify a signal component in a particular frequency band of an input signal on a signal path after a coupling capacitor (C1); a sampler circuit (7) configured to convert a first signal outputted from the equalizer circuit to a digital signal; a detector circuit (11) configured to output a second signal based on a frequency of appearance of two values included in the digital signal; and a compensator circuit (8, 6, 9) configured to compensate for a shift of a DC voltage level on the signal path after the coupling capacitor based on the second signal outputted from the detector circuit.
Allowable Subject Matter
Claims 5, 7-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
						


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        March 26, 2022